DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 30, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s first comment regarding clarity, the Examiner appreciates this clarification.  However, Examiner notes that Fig. 6 does not appear to show the outer end cap fastened to the sheave shaft.  The figure is blurry but seems to show that the outer end cap 224 is radially outward of the inner end cap 222 (similar to Fig. 2) such that the outer end cap could not be fastened to the sheave shaft with any of the fasteners shown.  Fig. 6 is partially reproduced below for reference.

    PNG
    media_image1.png
    307
    472
    media_image1.png
    Greyscale

In response to Applicant’s second comment regarding clarity, Applicant has misinterpreted the Examiner’s previous comment.  The Examiner was not suggesting that the claimed invention requires the stud to hold the outer endcap in position with no contact between the stud and the outer endcap.  Rather, the Examiner was asking how the stud could hold the outer endcap in position as claimed when the figures show that the stud does not contact the outer endcap.  Figure 2 clearly shows that the outer endcap 124 is radially outward of the stud 130 such that it does not appear possible for the stud to hold the outer endcap in position.  Fig. 2 is partially reproduced below for reference.

    PNG
    media_image2.png
    283
    420
    media_image2.png
    Greyscale

Examiner notes that many of the figures are blurry and/or drawn by hand and recommends submitting clear figures that show consistency with the written specification. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 30, 2021 was filed after the mailing date of the final Office Action on February 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 13, 2021 was filed after the mailing date of the final Office Action on February 5, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “stud extending into the inner end cap and configured to hold the outer endcap in position when the fasteners are removed” of claims 22-31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because both instances of 130 in Fig. 2 point to locations that do not show a “center stud” which reference number 130 represents.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, 
Claim Objections
Claim 22 is objected to because of the following informalities:  “support” should be added before “plate” in line 13 for consistency.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  “support” should be added before “plate” in line 15 for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, it is unclear which assembly is meant by “the assembly” in line 4 because both a sheave assembly and a shaft and cone sub-assembly are previously recited.  For purposes of 
Regarding claim 27, it is unclear which assembly is meant by “the assembly” in line 6 because both a sheave assembly and a shaft and cone sub-assembly are previously recited.  For purposes of examination, the examiner interprets “the assembly” to mean “the sub-assembly”.  Claims 28-31 are rejected for depending from a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-25 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2,672,320) in view of Amerman (US 2,717,184).
Regarding claim 22, Minor discloses a sheave assembly (e.g. 10), comprising: a support plate (e.g. rightmost 14, Fig. 3); a shaft and runway sub-assembly secured to and supported by the support plate and configured for selective repositioning relative to the support plate (e.g. 20 and innermost 36, Fig. 3), the assembly comprising: a sheave shaft (e.g. leftmost 20) configured to be arranged at a center of a sheave (e.g. leftmost 15, Fig. 3); a bearing runway (e.g. leftmost and innermost 36) arranged on the sheave shaft and configured to interface with a plurality of bearing rollers (e.g. leftmost 38, Fig. 3); an inner end cap (e.g. leftmost 28) configured to clamp the bearing runway in a fixed position relative to the sheave shaft (e.g. Fig. 3); an outer end cap (e.g. leftmost 14) rotationally secured to the sheave shaft and the support plate with a plurality of fasteners (e.g. 23) to prevent rotation of the sheave shaft relative to the support plate (e.g. Fig. 3), wherein removal of the plurality of fasteners frees the sheave 
Regarding claim 23, the combination of Minor and Amerman further discloses a sheave arranged about the shaft and cone sub-assembly and corresponding with the pair of bearing cones (e.g. Minor, leftmost 15, Fig. 3).
Regarding claim 24, the combination of Minor and Amerman further discloses a plurality of bearing rollers arranged between the sheave and the pair of bearing cones (e.g. Minor, leftmost 38, Fig. 3).
Regarding claim 25, the combination of Minor and Amerman further discloses that the shaft and cone sub-assembly further comprises a plunger configured to engage with the outer end cap or another .
Claims 27-31 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Minor (US 2,672,320) in view of Amerman (US 2,717,184) and Boutalbi et al (US 2014/0048331).
Regarding claim 27, Minor discloses a drill rig (e.g. col. 1, lines 1-6) comprising: a sheave assembly (e.g. 10) comprising: a support plate (e.g. rightmost 14, Fig. 3); a shaft and runway sub-assembly secured to and supported by the support plate and configured for selective repositioning relative to the support plate (e.g. 20 and innermost 36, Fig. 3), the assembly comprising: a sheave shaft (e.g. leftmost 20) configured to be arranged at a center of a sheave (e.g. leftmost 15, Fig. 3); a bearing runway (e.g. leftmost and innermost 36) arranged on the sheave shaft and configured to interface with a plurality of bearing rollers (e.g. leftmost 38, Fig. 3); an inner end cap (e.g. leftmost 28) configured to clamp the bearing runway in a fixed position relative to the sheave shaft (e.g. Fig. 3); an outer end cap (e.g. leftmost 14) rotationally secured to the sheave shaft and the support plate with a plurality of fasteners (e.g. 23) to prevent rotation of the sheave shaft relative to the support plate (e.g. Fig. 3), wherein removal of the plurality of fasteners frees the sheave shaft to rotate relative to the plate (e.g. Fig. 3, wherein the fasteners are the only element preventing rotation such that their removal would free the sheave shaft to rotate); and a stud (e.g. 29) extending into the inner end cap and configured to hold the outer endcap in position when the fasteners are removed (e.g. Fig.’s 3 and 4).  Minor does not disclose that the bearing runway is a pair of bearing cones.  Amerman teaches a drill rig (e.g. col. 1, lines 15-19) comprising: a sheave assembly (e.g. 3, Fig. 2, col. 2, lines 30-34) comprising: a support plate (e.g. 6); a shaft and cone sub-assembly secured to and supported by the support plate and configured for selective repositioning relative to the support plate (e.g. 5 and A, Fig. 2, col. 2, lines 30-34), the assembly comprising: a sheave shaft (e.g. 5) configured to be arranged at a center of a sheave (e.g. 4, Fig. 2); and a pair of bearing cones arranged on the sheave shaft (e.g. inner runway of bearings A, Fig. 2) and 
Regarding claim 28, the combination of Minor, Amerman and Boutalbi further discloses that the sheave assembly comprises a crown block (e.g. Minor, 12, wherein for claim 28 the sheave assembly is considered 12 as shown in Fig. 8 with the support plate being the rightmost 14a and the outer end cap being the leftmost 14a, Fig. 9, and Boutalbi, 8, Fig. 1).
Regarding claim 29, Minor also does not disclose that the sheave assembly comprises a riser tensioner.  Boutalbi further teaches that the sheave assembly comprises a riser tensioner (e.g. 24, Fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to use a riser tensioner as taught by Boutalbi with the drilling rig of Minor because such is a known device in the art that would provide the expected benefit of supporting a riser while also accommodating heave (e.g. paragraph 0022).
Regarding claim 30, the combination of Minor, Amerman and Boutalbi further discloses that the sheave assembly further comprises a sheave arranged about the shaft and cone sub-assembly and corresponding with the pair of bearing cones (e.g. Minor, leftmost 15, Fig. 3).
Regarding claim 31, the combination of Minor, Amerman and Boutalbi further discloses that the sheave assembly further comprises a plurality of bearing rollers arranged between the sheave and the pair of bearing cones (e.g. Minor, leftmost 38, Fig. 3).
Allowable Subject Matter
Claim 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



/S.N.L./Examiner, Art Unit 3678